Citation Nr: 0804164	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  03-28 880	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an asbestos related 
pulmonary disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1953.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of April 2003 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in 
Baltimore, Maryland, which denied service connection for 
hypertension, a back condition, diabetes mellitus, 
osteoarthritis, foot fungus and asbestos exposure.  The 
veteran's claims folder was subsequently transferred to the 
VA RO in Nashville, Tennessee.   

On October 29, 2003, the veteran signed a DRO conference 
report confirming an agreed upon action to withdraw his 
service connection claims for hypertension, diabetes mellitus 
and osteoarthritis.  These issues are therefore no longer 
before the Board.  It is unclear whether the veteran intended 
to also withdraw his claim for service connection for a back 
condition when he withdrew his claim for osteoarthritis, 
which was adjudicated separately from the back claim.  
However the RO has treated this issue as withdrawn as there 
have been no further adjudicative actions taken since this 
DRO conference report was issued.  The Board is therefore 
remanding this issue to clarify whether this issue is 
withdrawn or still in appellate status.

Service connection was granted for a right foot fungal 
condition by a September 2004 DRO decision, thereby removing 
this issue from appellate status.  See generally Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The veteran requested to attend a hearing before a Veterans 
Law Judge at the RO but later canceled this request in 
February 2007.

In January 2008, a motion to advance this appeal on the 
docket, due to the veteran's age, was granted.  See 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 (c) (2007).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

As pointed out by the Representative in a November 2007 
informal hearing presentation, a number of developmental 
deficiencies require a remand of this matter.  

The veteran has alleged that he is entitled to service 
connection for a pulmonary disorder related to asbestos 
exposure.  He reports that while serving with the 54th 
Engineer Combat unit and stationed in Germany, he was exposed 
to asbestos not only from the barracks in Lephin, Germany but 
also from working on 2 ships, the U.S.S. Patch and the U.S.S. 
Butler.  He said he repaired air strips and used asbestos 
materials while stationed in Germany for 18 months.  The 
veteran has alleged breathing problems as a result of this 
exposure and has submitted medical evidence of treatment for 
pulmonary symptoms post-service.  He did not clearly indicate 
the dates he worked aboard these ships.  

Aside from the entrance and separation examinations, the only 
available service medical records are from Daily Sick Reports 
from Co. "C" 54th Eng. (C) BN, A.P.O. 46 c/o PM, NY, NY.  
These records show daily sick reports from June 1952 to 
November 1952 and include multiple visits to the field 
hospital for the veteran but do not indicate the nature of 
illness or injury.  These records do indicate that he was 
treated while in Fliegerhorst Kaserne, Leipheim Germany in 
May 1952 and Angberg, Germany in June 1952.  A response from 
a request for service medical records received from the 
National Personnel Records Center (NPRC) revealed that no 
service medical records were on file at NPRC and that the 
veteran had fire related service, suggesting that his records 
were destroyed.  There has been no attempt to obtain any 
service personnel records to confirm the veteran's claims of 
asbestos exposure including while working on the above 
mentioned ships.  Thus it is not clear whether service 
personnel records were also destroyed, nor has an attempt to 
confirm exposure through alternate sources.

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The heightened duty to assist the veteran in 
developing facts pertinent to his claims in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Where the claimant's 
service medical records have been destroyed or lost, the 
Board is under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

The VA Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in cases where the 
service medical records are missing. A non-exhaustive list of 
documents that may be substituted for service medical records 
in this case includes: statements from service medical 
personnel, "buddy" certificates or affidavits, employment 
physical examinations, medical evidence from hospitals, 
clinics, and private physicians where a veteran may have 
sought treatment, especially soon after service discharge, 
letters written during service, photographs taken during 
service, pharmacy prescription records, and insurance 
examinations. VA Adjudication Procedure Manual, Manual M21- 
1, Part III, paragraph 4.25(c) and 4.29 (Oct. 6, 1993).

There is no determination on record whether or not the 
appellant's complete Army records to include personnel 
records as well as medical records are fire-related, although 
it appears from the claims file that his case is such a case.  
If the appellant's Army service medical and/or personnel 
records cannot be located, the RO must take necessary steps 
to identify and obtain alternate records for the appellant.

In addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If in-service asbestos 
exposure is confirmed it will be necessary to provide a VA 
examination.  Although the veteran underwent a VA pulmonary 
examination in December 2003 it did not include a review of 
the claims file or an etiology opinion regarding his 
diagnosed pulmonary complaints.  Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Finally the Board notes that clarification is needed to 
determine whether the veteran has withdrawn an issue for 
service connection for a back disorder.  On October 29, 2003, 
the veteran signed a DRO conference report confirming an 
agreed upon action to withdraw his service connection claims 
for hypertension, diabetes mellitus and osteoarthritis.  
Although this document did not explicitly express a desire to 
withdraw his claim for service connection for a back 
disorder, the RO has treated this document as a withdrawal of 
this claim and has not further adjudicated this issue.  
Therefore it is necessary to clarify whether the veteran does 
intend for this issue to be withdrawn, and if not to afford 
the RO the opportunity to further adjudicate it.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the veteran 
asking him to clarify whether he desires 
to withdraw his claim for service 
connection for a back condition.  If his 
response reflects a desire to continue 
this claim, the AOJ should readjudicate 
this matter to include any further 
development as necessary.  

2.  Regarding the claim for a disability 
related to asbestos exposure, the AOJ 
should contact the veteran and request 
that he clarify the specific dates he 
worked on the U.S.S. Patch and U.S.S. 
Butler.

3.  Thereafter, after the completion of 
#2, the AOJ should take appropriate steps 
to secure all service medical and 
personnel records or alternative records 
for the veteran through official channels 
including the NPRC or any other 
appropriate source, including the 
appellant.  Any and all records obtained 
should be associated with the claims file.  
If there are no records, the AOJ should so 
specifically find and the documentation 
used in making that determination should 
be set forth in the claims file.

4.  Thereafter following completion of #2-
3, the AOJ should prepare a letter asking 
the United States Army and Joint Services 
Records Research Center (JSRRC) to provide 
any information that might corroborate the 
veteran's claimed in-service asbestos 
exposure not only from the barracks in 
Lephin, Germany but also from working on 2 
ships, the U.S.S. Patch and the U.S.S. 
Butler.  Information should be obtained 
regarding (a) whether the barracks in 
Lephin Germany contained asbestos during 
the time the veteran is shown to have been 
in Germany in May and June 1952 (b) 
whether the ships the U.S.S. Patch and 
U.S.S. Butler contained asbestos (c) 
whether the veteran or his unit, shown to 
be Co. "C" 54th Engineering battalion can 
be documented as having worked aboard 
either of these ships during these dates 
to be specified by the veteran.  Copies of 
the veteran's available service medical 
records and service personnel records, and 
his contentions regarding exposure to 
asbestos should be forwarded to the JSRRC.  
If indicated by the JSRRC, the AOJ should 
contact the United States Navy and/or the 
National Archives and request copies of 
the ship logs to help answer these 
questions.  

5.  After the above development from #2-4 
is completed and only if asbestos exposure 
in service is confirmed, the AOJ should 
arrange to have the veteran undergo a 
pulmonary disorders examination by an 
appropriate VA specialist.  The claims 
file, along with all additional evidence 
obtained pursuant to the instructions 
above, must be made available to and 
reviewed by the physician.  The reviewer 
should examine the entire claims file and 
provide opinions on the following 
questions:  (a) Does the veteran currently 
suffer from any pulmonary pathology, and 
if so, what is the correct diagnosis for 
each such disorder? (b) Is any of the 
veteran's current pulmonary pathology 
etiologically related to exposure to 
asbestos? (c) If there is current 
pulmonary pathology caused by exposure to 
asbestos, is it at least as likely as not 
that said pathology is etiologically 
related to exposure to asbestos occurring 
during the veteran's period of active 
military service?  The reviewer should 
discuss the veteran's lifetime history of 
exposure to asbestos. (d) Is there is 
current pulmonary pathology that is not 
related to exposure to asbestos?  If so, 
is it at least as likely as not that said 
pathology is etiologically related to any 
incident of the veteran's period of active 
military service.

6.  Thereafter, the AOJ should consider 
all of the evidence of record and re-
adjudicate the appellant's claim.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claims. 38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



